Motion, insofar as it seeks leave to appeal from the order of the Appellate Division denying reargument, dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within • the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the order of the Appellate Division affirming the order of the Wyoming County Court, dismissed upon the ground that the application was not made within the time specified in subdivision 3 of section 592 of the Civil Practice Act.